                  Case 20-12602-BLS             Doc 57       Filed 10/21/20        Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
RED REEF ALTERNATIVE INVESTMENTS,                               ) Case No. 20-12602 (BLS)
LLC AND EMERGENT CAPITAL, INC.,                                 )
                                                                ) (Jointly Administered)
                  Debtors.1                                     )
                                                                )

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

    Pursuant to Local Rule 9010-1 of the Local Rules of Bankruptcy Practice and Procedures and
the attached certification, counsel moves the admission pro hac vice of Patrick Sibley, of Pryor
Cashman LLP, to represent Wilmington Trust, National Association, as Indenture Trustee, in the
above-captioned cases and any related proceedings.

Dated: October 19, 2020                                        MORRIS JAMES LLP
                                                               /s/ Eric J. Monzo
                                                               Eric J. Monzo (DE Bar No. 5214)
                                                               500 Delaware Avenue, Suite 1500
                                                               Wilmington, DE 19801
                                                               Telephone: (302) 888-6800
                                                               E-mail: emonzo@morrisjames.com



                                     ORDER GRANTING MOTION
     IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




 Dated: October 20th, 2020                          BRENDAN L. SHANNON
 Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




1
  The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases is
1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.


099999\1026\12230524.v1
